



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



ICBC v. Atwal,









2012 BCCA 12




Date: 20120111

Docket: CA038047

Between:

Insurance
Corporation of British Columbia

Respondent

(Plaintiff)

And

Jaspal Singh Atwal

Appellant

(Defendant)






Before:



The Honourable Madam Justice Newbury





The Honourable Madam Justice Saunders





The Honourable Madam Justice D. Smith




On appeal from: Supreme
Court of British Columbia, March 17, 2010
(
ICBC v. Atwal,
2010 BCSC 338, Vancouver Docket No. S067992)




Counsel for the Appellant:



A.C. David





Counsel for the Respondent:



M. Hewitt





Place and Date of Hearing:



Vancouver, British Columbia

October 25, 2011





Place and Date of Judgment:



Vancouver, British Columbia

January 11, 2012









Written Reasons by:





The Honourable Madam Justice D. Smith





Concurred in by:





The Honourable Madam Justice Newbury





The Honourable Madam Justice Saunders








Reasons for Judgment of the Honourable
Madam Justice D. Smith:

[1]

The Insurance Corporation of British Columbia (ICBC) brought an action
against 24 defendants in respect of the theft of seven vehicles it had insured.
The vehicles had been reported stolen or were fraudulently acquired, and given
new or disguised vehicle identification numbers (VINs). The false VINs were then
placed on each of the vehicles and forged on Alberta vehicle registration
documents naming fictitious Alberta owners and addresses. The newly-minted
Alberta vehicle registration certificates were forwarded for inspection and
registration in B.C. on the pretext that the vehicles were being imported from
Alberta. Ownership of the vehicles was then transferred into the names of real
persons whose identities had been stolen. Each of the vehicles was then resold
to an innocent or complicit purchaser in the fraudulent scheme.

[2]

Seven vehicles converted in this fashion were the subject matter of this
action. They were also part of a larger re-vinning scheme, allegedly involving
58 vehicles, which operated throughout the lower mainland in 2002 and 2003. Other
vehicles and individuals involved in the scheme were the subject of other
actions.

[3]

The appellant, Jaspal Singh Atwal, was a salesman at the Don Car
Chevrolet dealership in Surrey, B.C. He is one of the defendants in the action
who was found liable in conspiracy for the conversion of a 2000 black Chevrolet
Silverado (Vehicle #27). After a 32-day trial, Mr. Atwal was held jointly
and severally liable with his son, Vikram Atwal (Vikram) for special damages of
approximately $25,000 and independently liable for punitive damages of $10,000.
The trial judge found that Vikram was integrally involved in the conspiracy to
convert six of the seven vehicles. The decision is indexed at 2010 BCSC 338.

[4]

Before this court, Mr. Atwal raises three grounds of appeal:

1.       The
trial judge erred in his application of the test for admissibility of hearsay
evidence under the co-conspirators exception to the hearsay rule;

2.       The
trial judge failed to properly evaluate the testimony of Narinder Cheema (the
only witness who provided direct evidence of the appellants involvement in the
impugned transaction); and

3.       The trial
judge erred in drawing adverse inferences without a proper grounding in the
evidence.

[5]

For the reasons that follow I would dismiss the appeal. All three grounds
of appeal involve a challenge to the findings and inferences of fact drawn by
the trial judge to support his factual conclusion that the appellant had the
wrongful intent necessary for conspiracy to commit conversion of Vehicle #27.
In my view, the appellant was unable to demonstrate any palpable and overriding
error in the trial judges factual findings or in his inference-drawing process.

Background

[6]

The appellant was employed as a car salesman at the Don Car Chevrolet
dealership in Surrey, B.C. between 1996 and 2003. In 1998, Narinder Cheema
purchased a 1987 Chevrolet Sport van (the Sport) from the appellant.

[7]

In early May 2002, Mr. Cheema returned to the dealership to see the
appellant for the purpose of buying a truck. Mr. Cheema did not find one in
his price range but testified that the appellant took his cell phone number and
advised him that he knew of someone who was selling a vehicle.

[8]

Mr. Cheema was subsequently contacted on his cell phone by a man
and a meeting was arranged. On May 5, 2002, Mr. Cheema met with two
young guys at a Safeway parking lot in Surrey where he agreed to purchase
Vehicle #27. Telephone records showed that two calls were made on May 4,
2002, two calls on May 5, 2002, and one call on May 6, 2002, from
Vikrams cell phone to Mr. Cheemas cell phone.

[9]

The transfer form to register Vehicle #27 into Mr. Cheemas name listed
Harpreet Singh Tung as the seller of the vehicle and the purchase price as $20,000,
of which $10,000 was to be paid in cash and $10,000 allocated as the assigned
value on a trade-in of the Sport. Mr. Cheema wrote a cheque dated
May 5, 2005, for $10,000, drawn on his companys account. Vikram admitted
that he received and cashed the cheque on May 6, 2002.

[10]

Mr. Cheema also endorsed a transfer form for the sale of the Sport but
left the name of the purchaser blank based on the instructions of the two men. The
Sport was then parked at the appellants house, where Vikram resides with his
parents. Six weeks later it was sold by the appellant to a wholesaler,
Derrick Williams, although the vehicle was transferred directly to an
individual named Terry Grummit in exchange for body work he had done for
Mr. Williams. On June 20, 2002, ICBC processed a transfer form for the
Sport indicating a sale price of $1,800, although at his examination for discovery
the appellant stated that he sold the van for $275-300 and gave the money to
Mr. Cheema.

[11]

In fact, Vehicle #27 had been reported stolen on February 17,
2002, by Harjinder Cheema and ICBC had paid out $43,285.53 on that claim. Mr. Harjinder
Cheema has since been named as a defendant in another action in relation to the
alleged conversion of another vehicle that was seized from his possession.

[12]

On May 3, 2002, Vehicle #27 resurfaced with a forged Alberta vehicle
registration certificate bearing a false VIN. It was processed by a local
insurance broker, ostensibly for the purpose of registering the vehicle in B.C.
The vehicle was then transferred into the name of Harpreet Singh Tung, a B.C.
resident, whose identity had apparently been stolen by Vikram and another man.
Phone records indicated that Vikram had been in frequent contact with the
insurance broker between April 13 and May 3, 2002. Vikram was also
identified by the vehicle inspector who completed the out-of-province
inspection form for Vehicle #27 as the individual for whom he had done a number
of blind inspections (that is filling in the form without actually inspecting
the vehicle).

[13]

On July 18, 2003, Vehicle #27 was recovered and seized by the RCMP.
Mr. Narinder Cheema subsequently contacted the appellant to inform him the
vehicle had been seized and to inquire how he could recover the monies he had
expended on the purchase of the vehicle. Mr. Cheema was named as a
defendant in a related action for the conversion of Vehicle #27.

[14]

The appellant testified in his own defence. He did not dispute Mr. Cheemas
evidence, except as it related to the sale of the Sport. He said that as a
salesman he would act as a go-between between the customer and the sales
manager through whom any sale was completed, and that salesmen typically ask
customers who do not purchase a vehicle on their initial visit for their names,
addresses and phone numbers in order to follow up with them on any leads. The
thrust of his defence was that the contact between himself and Mr. Cheema,
and with a number of other alleged members of the conspiracy, and/or purchasers
or ostensible theft victims of revinned vehicles, was merely coincidental
and/or for an innocent purpose.

The trial
judges reasons

[15]

In finding the appellant liable in conspiracy for the conversion of
Vehicle #27, the trial judge relied primarily on the direct evidence of
Mr. Cheema, as well as a body of circumstantial evidence, and the acts
of Vikram in relation to the impugned transaction which he admitted pursuant to
the co-conspirators exception to the hearsay rule. He framed The Case Against
Jaspal Atwal as follows:

[249]    The plaintiffs case against Jaspal Atwal involving
revin 27 consists primarily of the direct evidence of Narinder Cheema and a
body of circumstantial evidence consisting of the payment of $10,000 to Vikram
Atwal from Cheemas company, Modern Party Rentals when revin 27 was transferred
to him, together with the evidence of Jaspal Atwals involvment in selling
Cheemas trade-in vehicle to Derek Williams of Ascot Motors, as well as the
fact that after the vehicle was seized from Cheema, there is evidence that he
called Jaspal Atwal to see about getting his money back.

...

[251]    In dealing with the
admissibility and probative value of the fact Jaspal Atwals son, Vikram Atwal
received $10,000 from Cheemas company as against Jaspal Atwal, it is necessary
to consider whether the evidence is admissible under the co-conspirators
exception to the hearsay rule under which acts or declarations of
co-conspirators may be used in evidence against the other co-conspirators. I
find that a conspiracy exists. In this case, the question is whether the acts
of Vikram Atwal in receiving and cashing the $10,000 cheque from Modern Party
Rentals contemporaneously with the transfer of vehicle 27 to Narinder Cheema is
admissible and probative against Jaspal Atwal and by extension whether the acts
and declarations of Jaspal Atwal in connection with Narinder Cheema and his
trade-in vehicle are admissible against Vikram Atwal.

[16]

The evidence of Mr. Cheema was that: (i) he knew the appellant
from 1998 when he had purchased the Sport from him at Don Car Chevrolet;
(ii) in early May 2002 he returned to see the appellant at the dealership for
the purpose of purchasing a truck; (iii) he was unable to find a truck
that he could afford at the dealership; (iv) the appellant told him
someone else was selling a vehicle and took his cell phone number; (v) a
few days later he received a call on his cell phone from an individual who sold
him Vehicle #27; and (vi) as part of the $20,000 purchase price for Vehicle
#27 Mr. Cheema traded in the Sport, which was assigned a trade-in value of
$10,000.

[17]

The evidence of Mr. Williams, and of the appellant himself, also
established that about six weeks later the Sport was sold by the appellant. In
addition, there was evidence from telephone records and from the appellants examination
for discovery evidence (read in as part of ICBCs case), that after Vehicle #27
was seized from Mr. Cheema he called the appellant asking what he should
do and how he could get his money back.

[18]

Based on this evidence, the trial judge found that there was a
reasonable likelihood of the appellants membership in the conspiracy.

[19]

Having determined that there was a reasonable likelihood of the appellants
membership in the conspiracy, the trial judge found the evidence of Vikrams actions
in regard to Vehicle #27 admissible under the co-conspirators exception to the
hearsay rule as articulated by Mr. Justice Groberman (as he then was) in
ICBC
v. Sun,
2003 BCSC 1059, 18 B.C.L.R. (4th) 338. In particular, he considered
the evidence that: (i) Vikram was the appellants son and resided at the
appellants home; (ii) Vikram was involved in the sale of Vehicle #27 to
Mr. Cheema; (iii) Vikram cashed Mr. Cheemas $10,000 cheque, from
which the trial judge inferred that Vikram retained the cash proceeds from the
sale of Vehicle #27; (iv) Vikram was in contact with the insurance agent
who processed the transfer of Vehicle #27 from the fictitious Alberta owner to Mr. Tung;
and (v) Vikram knew Mr. Tung and was identified as having taken his
identification. He concluded that this evidence was: probative of [the
appellants] membership in the conspiracy and diminishes the likelihood of his
dealings with Narinder Cheema, being an innocent coincidence (para. 254),
adding:

[254]    ... That evidence,
together with Cheemas evidence that he paid $10,000 cash and traded the
Chevrolet [Sport] for revin 27 contextualizes the evidence that Jaspal Atwal
dealt with him initially, learned of his desire to buy a truck with a limited
budget, took his cell phone number and subsequently arranged for the sale of
his Chevrolet van as part of the transaction in which Cheema acquired revin 27.

[20]

The trial judge expressly declined to consider the admitted similar fact
evidence of the appellants numerous dealings with other alleged members of the
conspiracy and/or other alleged theft victims or purchasers, as too speculative
in the context of the appellants involvement in the impugned transaction
without further grounding in the evidence (para. 253). He similarly declined
to consider evidence of funds deposited into the appellants bank account.

[21]

He concluded:

[255]    In my view, the evidence
directly admissible against Jaspal Atwal and that part of the evidence of
Vikram Atwals actions admissible against him under the co-conspirators
exception to the hearsay rule, proves on the balance of probabilities that
Jaspal Atwal was indeed a member of the conspiracy with respect to revin 27. I
simply do not accept Jaspal Atwals evidence to the effect that his dealings
with Narinder Cheema were unconnected to the transaction involving revin 27,
except coincidentally. I accordingly find Jaspal Atwal liable in conspiracy for
the conversion of revin 27.

Discussion

[22]

The appellant did not dispute the existence of the conspiracy to operate
a fraudulent revinning scheme or the finding of Vikrams involvement in that
scheme. Nor did he dispute his role in selling the Sport. While the appellant
did testify as to how the individuals who sold Vehicle #27 were introduced to
Mr. Cheema, he took the position that even if he facilitated that meeting,
there was no evidence that he had any knowledge that the vehicle sold had been
stolen. The central issue, therefore, was not whether the appellant contributed
to the conversion of Vehicle #27, but whether he knew or should have known that
Vehicle #27 was stolen when he brokered the impugned sale to Mr. Cheema.

[23]

The element of knowledge or wrongful intent in effecting a conversion of
property is an essential component of the tort of conspiracy. The standard of
proof in a civil claim of conspiracy is on a balance of probabilities. See
F.
H. v. McDougall,
2008 SCC 53, [2008] 3 S.C.R. 41 at paras. 40 and 49.

(i)

Conversion


[24]

Conversion of property occurs when a person wrongfully interferes with
the ownership or title to another persons chattel:
Boma Manufacturing Ltd.
v. Canadian Imperial Bank of Commerce
, [1996] 3 S.C.R. 727 at para. 31. The
wrongful interference with a chattel does not require its actual possession. Conversion
may occur by written or spoken words that demonstrate an intention to interfere
with the chattel in a manner that is inconsistent with the owners right of
possession or title to the property:
Oakley v. Lyster
, [1931] 1 K.B. 148
(C.A.) at 153-155.


[25]

Conversion is a strict liability tort and as such, it is not a defence
to a claim for conversion that the wrongful act (the interference with the
owners right of possession and/or title) was committed innocently:
Boma
Manufacturing Ltd.
at para. 31. Liability for conversion does not
require proof that the tortfeasor knew, for example, that the property was
stolen. Both a purchaser and a vendor of stolen goods may be liable in
conversion regardless of the state of their knowledge:
Nilsson Bros. Inc. v.
Mcnamara Estate,
[1992] 3 W.W.R. 761 (Alta. C.A.). The plaintiff need only
establish that the act, which was wrongful in its effect of interfering with
the rights of the legitimate owner, was done deliberately or intentionally:
373409
Alberta Ltd. (Receiver of) v. Bank of Montreal
, 2002 SCC 81, [2002] S.C.R.
312 at para. 8.

[26]

It is clear that the appellant participated in the chain of events that
ultimately resulted in the sale of the stolen Vehicle #27 by providing
Mr. Cheemas cell phone number for the purpose of facilitating the sale of
Vehicle #27. In this manner, his actions wrongfully interfered with the
interests of the vehicles true owner, ICBC, which acquired ownership of the
vehicle upon its payment of Mr. Harjinder Cheemas claim.

(ii)      Conspiracy

[27]

The tort of conspiracy exists if two or more persons agree and combine
together to carry out a common design, or to achieve a common goal, by acting
unlawfully, or by carrying out a lawful act by unlawful means, with the
predominant purpose of causing injury to the plaintiff, where the likelihood of
injury to the plaintiff is known or should have been known to the defendants in
the circumstances. See G.H.L. Fridman, Q.C.,
The Law of Torts in Canada,
vol.
2, (Toronto: Carswell, 1990) at 265-266;
Mulcahy v. R.
(1868), L.R. 3
H.L. 306 at 307, quoted in
Crofter Hand Woven Harris Tweed Co. Ltd. v.
Veitch,
[1942] A.C. 435, [1942] 1 All E.R. 142 (H.L.) at 461.

[28]

Mr. Justice Lowry, for the Court in
Golden Capital Securities Limited
v. Rempel,
2004 BCCA 565, provided the following helpful summary of the tort
of conspiracy:

[47]      Thus, to prove a case in conspiracy, it is first
necessary to plainly establish, directly or by inference, that there was an
agreement between the defendant and one or more others. That does not mean an
agreement in the contractual sense. A defendant must be shown to have agreed in
the sense of having combined or conspired with one or more others to carry out
a common design or a means of achieving a common objective, which is then
implemented with resulting injury to the plaintiff.

[48]      Where the means are
unlawful, there must also be proof that the unlawful conduct was directed
toward the plaintiff and that the likelihood of injury to the plaintiff was or
should have been known to the defendant.

[29]

In this case, the trial judge rejected the appellants evidence that his
role in the impugned transaction was coincidental and for an innocent purpose,
and in particular, that his meeting with Mr. Cheema, both before and after
the impugned transaction, was coincidental. Based on the totality of the direct
and circumstantial evidence of the appellants involvement in the conversion of
Vehicle #27, and based on the evidence of Virkhams actions in regard to
Vehicle #27 admitted pursuant to the co-conspirators exception to the hearsay
rule in order to provide the context in which the impugned transaction
occurred, the trial judge found that the appellant conspired with his son
Vikram to sell the stolen Vehicle #27.

(iii)      The
Grounds of Appeal

1.
Did the trial judge err in his application
of the co-conspirators exception to the hearsay rule?

[30]

The test for the admissibility of evidence under the co-conspirators
exception to the hearsay rule in the context of a civil case was articulated by
Mr. Justice Groberman in
I.C.B.C. v. Sun,
2003 BCSC 1059, 18 B.C.L.R.
(4th) 338:

[35]      The test for admissibility of evidence under the
co-conspirators exception to the hearsay rule in a civil case, then, is [a] modified
version of the

[
R. v. Carter,
[1982] 1 S.C.R. 938] test. I would
express it as follows:

1.         The trier of fact must first be
satisfied on the balance of probabilities that a conspiracy alleged in the
Statement of Claim in fact existed.

2.         If an alleged conspiracy is
found to exist, then the trier of fact must review all the evidence that is
directly admissible against the defendant and decide whether it shows a
reasonable likelihood that the defendant is a member of that conspiracy.

3.         If the trier of fact concludes
that there is a reasonable likelihood that the defendant is a member of that
conspiracy, then the trier of fact must go on to decide whether the plaintiff
has established such membership on the balance of probabilities. In this last
step, the trier of fact can apply the hearsay exception and consider evidence
of acts and declarations of co-conspirators done in furtherance of the object
of the specific conspiracy under consideration as evidence against the
defendant on the issue of his or her liability.

4.         The trier of fact must conduct
his analysis separately not only for each defendant, but also for each
conspiracy that may include a given defendant.

[31]

The first stage of the test is not in dispute. The appellant
acknowledges that there was a conspiracy to operate a fraudulent revinning
scheme, and that Vikram was a principle organizer of the scheme.

[32]

The appellant submits, however, that the trial judge erred in finding
(at stage two of the test) that there was
a reasonable likelihood
of the
appellants membership in the conspiracy solely based on the testimony of
Mr. Cheema. In particular, the appellant contends that the trial judge
erred in finding that the sale of the Sport, six weeks after the sale of
Vehicle #27 to Mr. Cheema, was part of the impugned transaction, thereby
buttressing the extent of the appellants involvement in the sale of Vehicle
#27 and, by inference, his knowledge that Vehicle #27 was stolen. The appellant
submits the proper inference to have been drawn from the time difference between
the two transactions was that the sale of the Sport was a separate and unrelated
transaction from the sale of Vehicle #27 to Mr. Cheema. He further submits
that the fact the appellant received no monies from either transaction should
have rebutted any inference of a reasonable likelihood that he was member of
the conspiracy. Lastly, he argues that the evidence that Vikram was living with
the appellant should not have been relied upon to draw the inference of a
reasonable likelihood that the appellant was a member of the conspiracy as it
is customary for the children of members of the South Asian community to
continue living with their parents as adults.

[33]

The appellants submissions effectively challenge the inferences drawn
by the trial judge from the proven facts. He also contends that Mr. Cheemas
evidence is unreliable because of its numerous inconsistencies and,
accordingly, the trial judge erred in the facts he found on the basis of that
evidence. Both these submissions are further developed in the second and third
grounds of appeal. However, as I understand the appellants submission in this
ground of appeal, he seeks to challenge the manner in which the trial judge
arrived at his finding of a reasonable likelihood that the appellant was a
member of the conspiracy based on the evidence of Mr. Cheema.

[34]

The difficulty with this submission is that Mr. Cheemas evidence
was largely unchallenged. The appellants testimony addressed only his defence
of coincidental and/or innocent purpose, which evidence the trial judge
rejected. In his discovery evidence read in at trial, the appellant testified that
after Mr. Cheema purchased the truck he brought the Sport to the
appellants house and requested that the appellant sell it for him. The
appellant put this allegation to Mr. Cheema in cross-examination but Mr. Cheema
rejected the suggestion that the Sport had been sold in a separate transaction
unrelated to Vehicle #27.

[35]

The trial judge rejected the appellants version of the sale of the
Sport and accepted the evidence of Mr. Cheema, supported by the vehicle transfer
form, that the Sport was traded as part of Mr. Cheemas purchase of
Vehicle #27. This was a finding that was open to him on the evidence. In all
other respects the evidence of Mr. Cheema was uncontradicted by the
appellant. Accordingly, the appellant was unable to demonstrate any palpable
error in the inference drawn by the trial judge from the evidence he accepted, which
included numerous connections between Mr. Cheema and the appellant
relevant to the impugned transaction, that the sale of the Sport was part of
that transaction. That inference of fact when considered by the trial judge
along with a body of circumstantial evidence, including the evidence of
Mr. Williams regarding the appellants role in selling the Sport, led him
to conclude that a reasonable likelihood existed that the appellant was a
member of the conspiracy. It was the cumulative effect of all of the evidence,
both direct and circumstantial, and the inferences drawn by the trial judge
from that evidence, that resulted in his factual finding of a reasonable
likelihood the appellant was a member of the conspiracy. I see no error in how
he arrived at that finding.

[36]

The appellant further submits that the trial judge erred in finding (at
stage three of the test) that the appellant was a member of the conspiracy based
on the inferences he drew from the evidence of the contact between the
appellant and Vikram during the material time, and the evidence of Vikrams
involvement in the impugned transaction, that the appellant knew or should have
known that his brokering of the impugned transaction was done in furtherance of
the conspiracy.

[37]

Again, the appellant disputes the inferences drawn by the trial judge
based on the proven facts of Vikrams involvement in the impugned transaction and
Vikrams connections to the appellant, to support his finding the appellant
knew or should have known that his actions in facilitating the sale of Vehicle
#27 were part of the fraudulent scheme. I will address the inference-drawing
process and the disputed inferences drawn by the trial judge further in ground
three of the appeal. However, under this ground of appeal, assuming no error in
the inference-drawing process, I find no error in the trial judges application
of the inferences he in fact made to support his finding (at stage three of the
test) that the appellant was a member of the conspiracy and that his actions
were done in furtherance of the conspiracy.

2.
Did
the trial judge err by failing to properly evaluate the evidence of Narinder
Cheema?

[38]

The appellant submits that the trial judge erred in accepting the
evidence of Mr. Cheema as credible and reliable in view of the numerous
inconsistencies in his evidence and the appellants explanation that his
contact with Mr. Cheema was coincidental and for an innocent purpose. Again,
the appellant did not challenge the vast majority of Mr. Cheemas evidence
and where he did, in relation to the sale of the Sport, the trial judge
preferred Mr. Cheemas version of events to that of the appellant. As
previously noted, the trial judge rejected the appellants explanation that the
events were coincidental and that he had no knowledge of the fraudulent scheme,
a finding that was open to him on the evidence. Once the appellants defence
was rejected, it was then open to the trial judge to infer from Mr. Cheemas
evidence that a reasonable likelihood existed that the appellant was a member
of the conspiracy. I find no error in the manner in which the trial judge
arrived at that finding.

3.
Did
the trial judge err in drawing adverse inferences without a proper grounding in
the evidence?

[39]

The appellant takes issue with two key inferences of fact drawn by the
trial judge: (i) the trial judge inferred from the evidence that Mr. Cheema
returned to speak with the appellant after Vehicle #27 was seized that he did
so in an apparent attempt to get his money back; and (ii) from the
evidence of the appellants sale of the Sport six weeks after the sale of
Vehicle #27 to Mr. Cheema, the trial judge inferred a reasonable
likelihood of the appellants involvement in the conspiracy. In both instances
the appellant submits the inferences drawn by the trial judge amounted to
speculation or conjecture.

[40]

In addressing this ground of appeal it is important to note the
distinction between the drawing of inferences from proven facts and the
inference-drawing process. This distinction was helpfully described by Mr.
Justice Doherty, for the court, in
R. v. Morrissey
(1995), 97 C.C.C.
(3d) 193 (Ont. C.A.) at page 209:

A trier of fact may draw factual inferences from the
evidence. The inferences must, however, be ones which can be reasonably and
logically drawn from a fact or group of facts established by the evidence. An
inference which does not flow logically and reasonably from established facts
cannot be made and is condemned as conjecture and speculation. As Chipman J.A.
put it in
R. v. White
(1994), 89 C.C.C. (3d) 336 at p. 351, 28 C.R. (4th)
160, 3 M.V.R. (3d) 283 (N.S.C.A):

These cases establish that there is a distinction between
conjecture and speculation on the one hand and rational conclusions from the whole
of the evidence on the other. The failure to observe the distinction involves an
error on a question of law.

[41]

Thus, the first step in the inference-drawing process is that the
primary facts which provide the basis for the inference must be established by
the evidence. In the oft cited statement by Lord Wright in
Caswell v. Powell
Duffryn Associated Collieries Ltd.,
[1940] A.C. 152 (H.L.) at 169-70, the Court
described this first step as follows:

There can be no inference unless
there are objective facts from which to infer the other facts which it is
sought to establish. In some cases the other facts can be inferred with as much
practical certainty as if they had been actually observed. In other cases the
inference does not go beyond reasonable probability. But if there are no
positive proved facts from which the inference can be made, the method of
inference fails and what is left is mere speculation or conjecture.

[42]

The standard of review of a trial judges inferences of fact is one of
deference. It is only where the inference-drawing process is palpably in error
that an appellate court may interfere with a factual conclusion:
Housen v.
Nikolaisen,
[2002] 2 S.C.R. 235, 2002 SCC 33 at paras. 22-24. As was
forcefully reiterated by the Supreme Court in
Housen
:

[22]      ... Although we agree that it is open to an
appellate court to find that an inference of fact made by the trial judge is
clearly wrong, we would add the caution that where evidence exists to support
this inference, an appellate court will be hard pressed to find a palpable and
overriding error. ...

[23]      We reiterate that it is not the role of appellate
courts to second-guess the weight to be assigned to the various items of
evidence. If there is no palpable and overriding error with respect to the
underlying facts that the trial judge relies on to draw the inference, then it
is only where the
inference-drawing process itself
is palpably in error
that an appellate court can interfere with the factual conclusion. The
appellate court is not free to interfere with a factual conclusion that it
disagrees with where such disagreement stems from a difference of opinion over
the weight to be assigned to the underlying facts. ...

[Emphasis in the original.]

[43]

In essence, the appellant contends there was no evidence from which the
inferences of fact noted in para. 38 above could have been drawn. Those
inferences in turn supported the ultimate finding that the appellant had
knowledge that Vehicle #27 was stolen. The lack of evidence to support the inferences
that were drawn, he submits, amounts to palpable error in the inference-drawing
process which constitutes an error of law.

[44]

With respect, I cannot agree. The appellant himself provided the
evidence that Mr. Cheema came to see him after Vehicle #27 was seized
about how he could get his money back. As is apparent from my discussion of the
first ground of appeal, in my view the inference drawn by the trial judge from
this evidence, that there was a reasonable likelihood that the appellant was
involved in the conspiracy, was open to him on the body of evidence he accepted
regarding the appellants involvement in the sale of Vehicle #27. That inference
was not based solely on the appellants sale of the Sport but included the
evidence of Vikrams involvement in the impugned transaction, which was
admitted in order to provide the context for the appellants actions. The inferences
drawn by the trial judge to support his finding of wrongful intent or knowledge
by the appellant based on this evidence were rational and flowed logically from
the evidence he accepted. In my view there was evidence upon which the trial
judge could draw the inferences he did to support his finding that the
appellants actions, in facilitating the sale of Vehicle #27, were done with
the knowledge of the fraudulent scheme.

Conclusion

[45]

The trial judge did not err in his application of the three-part test
for the co-conspirators exception to the hearsay rule. He set out the evidence
he relied upon and the inferences he drew from that evidence at the disputed
stages (two and three) of the test.

[46]

The trial judge did not err in his evaluation of Mr. Cheemas
evidence. He accepted the direct evidence of Mr. Cheema, which was largely
uncontradicted by the appellant, in order to establish the underlying facts of
the conversion. He drew inferences from those proven facts and the
circumstantial evidence surrounding the events of the impugned transaction to
provide a context for the appellants role in the conversion of Vehicle #27.

[47]

The trial judge did not err in the adverse inferences of fact he drew
from the evidence of Mr. Cheemas contact with the appellant after Vehicle
#27 was seized by the police, or in finding that the sale of the Sport was part
of the impugned transaction. He rejected the appellants denial of any
knowledge that Vehicle #27 was stolen and his defence that his contact with Mr. Cheema
before and after the sale of Vehicle #27 on May 5, 2002, was coincidental
and only for an innocent purpose. Having rejected that critical evidence it was
then not unreasonable nor illogical for the trial judge to infer, based on the
totality of the evidence that he accepted, that there was a reasonable
likelihood the appellant was a member of the conspiracy, and from that to infer
knowledge or wrongful intent to the appellant in brokering the impugned
transaction.

[48]

In the result, I am of the view that there was clear, convincing and
cogent evidence to support the trial judges finding that the appellant was
liable in conspiracy for conversion of Vehicle #27. Accordingly I would dismiss
the appeal.

The Honourable Madam Justice D. Smith

I AGREE:

The
Honourable Madam Justice Newbury

I AGREE:

The Honourable Madam Justice
Saunders


